Citation Nr: 1741993	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-03 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to April 10, 2015, and in excess of 20 percent thereafter, for right knee patellar subluxation, status-post patella tendon rupture and surgical repair service.  

2.  Entitlement to a rating in excess of 10 percent prior to April 10, 2015, and in excess of 20 percent thereafter, for left knee patellar subluxation, status-post patella tendon rupture and surgical repair service.  

3.  Entitlement to a rating in excess of 10 percent for limitation of motion in the right knee.  

4.  Entitlement to a rating in excess of 10 percent for limitation of motion in the left knee.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1962 to November 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

It appears that the issues of entitlement to service connection for spine and shoulder injuries as secondary to the service-connected knee disabilities have been raised by the record in the Veteran's Notice of Disagreement, Notice of Appeal. and Statement in Support of Claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2016).  


FINDINGS OF FACT

1.  Throughout the entire rating period on appeal, the Veteran's right patellar subluxation, status-post patella tendon rupture and surgical repair, is most appropriately characterized as severe.  

2.  Throughout the entire rating period on appeal, the Veteran's left patellar subluxation, status-post patella tendon rupture and surgical repair, is most appropriately characterized as severe.  

3.  Throughout the entire rating period on appeal, the Veteran's right knee limitation of motion is manifested by painful motion, but limitation of flexion is not limited to 30 degrees or less; nor is there limitation of extension of to 10 degrees or more.  

4.  Throughout the entire rating period on appeal, the Veteran's left knee limitation of flexion is manifested by painful motion, but limitation of flexion is not limited to 30 degrees or less; nor is there limitation of extension of to 10 degrees or more.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 30 percent evaluation for a right patellar subluxation, throughout the rating period on appeal, have been met.  38 U.S.C.A. §1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R §3.102 , 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 5257 (2016).  

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 30 percent evaluation for a left patellar subluxation, throughout the rating period on appeal, have been met.  38 U.S.C.A. §1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R §3.102, 3.159, 4.1, 4.3, 4.7, 4.114, DC 5257 (2016).  

3.  The criteria for a disability rating in excess of 10 percent for right knee limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), DCs 5260, 5261 (2016).  

4.  The criteria for a disability rating in excess of 10 percent for left knee limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), DCs 5260, 5261 (2016).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

Legal Criteria, Factual Background, and Analysis

The VA's Schedule for Rating Disabilities (Schedule) sets the criteria for rating veteran's impairments.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2016).  The Schedule ratings represent a percentage of impairment in civil earning capacity resulting from a veteran's service-connected disabilities, and correspond to a diagnostic code identifying various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Included within 38 C.F.R. § 4.71 are multiple Diagnostic Codes (DCs) that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  As the Veteran did not exhibit ankylosis, dislocated semilunar cartilage/removal of cartilage, limitation of extension, impairment of the tibia and fibula, or genu recurvatum in either knee, the Board will limits its discussion to DCs 5003, 5257, and 5260.  

Under DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

Descriptive words "slight," "moderate" and "severe" as used in the various DC are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71(a), DC 5003. 

The DCs that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71(a), Plate II.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71(a), DC 5260. 

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74 (2010). 

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under DC 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  The VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under DC 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Background

The Veteran first applied for benefits for knee injury in June of 1972, and he was awarded service connection benefits for bilateral patella tendonitis and assigned a noncompensable rating.  The Veteran filed his current claim for increase in November 2013.  

In a May 2014 rating decision, the RO awarded a 10 percent rating for right knee limitation of flexion, effective November 14, 2013; and separate 10 percent ratings for each knee for patella tendonitis, effective November 14, 2013.  In a November 2016 rating decision, the RO increased the right and left knee patellar subluxation to 20 percent, effective April 10, 2015.  

In an April 2015 in-person VA examination of the Veteran, the physician notes that no VA records or no collateral records were reviewed.  The Veteran has submitted private treatment records, which the Board has reviewed.  During the Veteran's VA examination, degenerative arthritis is noted, with the Veteran reporting flare-ups, inability to climb stairs or to walk for long.  The constant use of a cane was noted.  Although the exam was not conducted during a flare-up, the Veteran reported frequent, severe flare-ups lasting at least several hours.  

Right knee flexion and extension were measured at 130 degrees, with left knee flexion and extension measuring 120 degree each.  These measurements are consistent with a private medical report from December 2013, where the physician measured range of motion for both knees at 135.  The left knee, after repeated use testing, was measured at 110 degrees for both flexion and extension.  For both knees, the range of motion did not contribute to functional loss, but pain noted on examination did cause functional loss.  Pain was noted on flexion and extension, and under resistance.  Joint tenderness was found, and pain, weakness, fatigability or incoordination was noted to significantly limit functional ability with repeated use.  

Both knee disabilities were found to interfere with standing, with the left knee interfering with complete movement.  Although not noting a reduction in muscle strength, the examiner found muscle atrophy caused by the knee disabilities.  Ankylosis was not noted, nor was joint instability.  Recurrent patellar dislocation was marked as moderate.  However, the VA examination notes that due to trauma and repeated dislocation of the patella, the Veteran has developed posttraumatic osteoarthritis.  

The examiner noted the Veteran's knee disabilities prevented him from kneeling, squatting, or for standing and walking for long periods.  The Veteran reported to the examiner he was unable to climb stairs.  

In his Notice of Disagreement, the Veteran reports he is unable to walk without assistance, and must use a cane constantly.  He also reports that due to his knee injuries, his legs are significantly weakened through lack of exercise.  In his February 2017 Statement in Support of Claim, the Veteran reports his knee injuries have progressed to the point of where he can barely walk.  

Analysis- Right and Left Patellar Subluxation

For the reasons discussed below, the Board finds that the Veteran is entitled to a 30 percent rating for each knee for patellar subluxation for the entire appeal period.  

DC 5257 provides that a 10 percent rating is warranted for slight recurrent subluxation or lateral instability of a knee.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.7(a), DC 5257 (2016).  Subluxation of the patella is the incomplete or partial dislocation of the kneecap.  Rykhus v. Brown, 6 Vet. App. 354 (1993).  The words slight, moderate, and severe as used in the various DC's are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).

In January 2016, the RO found moderate right and left patellar subluxation, and assigned a 20 percent disability rating.  For higher evaluation of 30 percent, DC 5257 requires a finding of severe instability or severe recurrent subluxation.  

The Board has evaluated the Veteran's knee disabilities under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2016).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Board finds that an increased rating is warranted for each knee under DC 5257.  The Veteran's patella subluxation has been severe enough in the past to completely sever the tendons in his knees on at least two occasions, and requiring several surgeries.  The Veteran's stability requires that he use a cane at all times, and although the May 2015 VA examiner determined that the Veteran did not exhibit instability in his knees, the Board acknowledges his long history of falls, complaints of his knees giving way and the necessity of using a cane at all times to be probative.  The record also reflects the Veteran's private doctor stating that he has severe knee instability as far back as 2001.  

Given the objective findings regarding instability and the Veteran's competent and credible testimony as to the severity of his instability and subluxation, the evidence is at least evenly balanced as to whether the Veteran has severe instability or severe recurrent subluxation warranting a higher rating under DC 5257.  

Although the evidence shows that there have been some instances during the rating period when the Veteran's bilateral patellar subluxation was not quite as severe in some of his treatment records and VA examination reports, there has been consistent treatment for his symptoms with little or no improvement.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3. 344(a).  As such, the Board finds that the 30 percent rating for patellar subluxation in each knee pursuant to DC 5257 is warranted for the entire timeframe on appeal.

Analysis- Right and Left Knee Limitation of Flexion

Again, normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.  Under DC 5260, a 10 percent disability rating is warranted when flexion is limited to 45 degrees.  A 20 percent disability rating is warranted when flexion is limited to 30 degrees.  DC 5261 pertains to limitation of extension of the knee.  A noncompensable rating is assigned for extension limited to 5 degrees.  A 10 percent evaluation is assigned for extension limited to 10 degrees.  A 20 percent evaluation is assigned for extension limited to 15 degrees.  A 30 percent evaluation is assigned for extension limited to 20 degrees.  A 40 percent evaluation is assigned for extension that to 30 degrees.  A 50 percent evaluation is assigned for extension limited to 45 degrees or greater.  

The Veteran's VA examination on March 17, 2014, showed range of motion of the right knee was 140 degrees for flexion and 0 degrees for extension, with pain at 140 degrees of flexion.  For the left knee, range of motion was 140 degrees for flexion and 0 degrees for extension with pain at 140 degrees of flexion.  

Another VA exam in April 2015 showed range of motion of the right knee as 130 degrees for flexion and 0 degrees for extension.  Repeated range of motion testing revealed no decrease in either direction.  There was no functional loss due to repetitive use.  Functional loss noted flexion as 120 degrees and extension as 0 degrees.  For the left knee, range of motion was measured at 120 degrees for flexion and 0 degrees for extension.  Repeated range of motion testing revealed no decrease in either direction, and there was no functional loss due to repetitive use.  Functional loss noted flexion as 110 degrees and extension as 0 degrees.  

For the Veteran to obtain a higher than present disability rating under the DC, flexion would have to be limited to 30 degrees or less, or extension limited to 15 degrees or greater.  In reviewing the entire record, the Board is unable to find evidence, whether from VA examinations, statements of the Veteran or through private medical records, which would support rating in excess of ten percent for right or left knee flexion under the applicable DCs.  

38 CFR 4.59 allows consideration of functional loss due to painful motion to be rated to at least the minimum compensable rating for a particular joint.  As the Veteran exhibited painful motion in both knees, the minimum compensable evaluation of 10 percent is appropriate.  

DC 5260 contemplates impairment of the knee manifested by limitation of flexion.  Under DC 5260, where flexion is limited to 60, 45, 30, and 15 degrees, ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  In this case, the evidence shows that the Veteran had flexion to no worse than 85 degrees bilaterally throughout the rating period on appeal, even with pain and after repetition, and with consideration that motion is limited at the point where pain sets in.  Thus, even taking the Veteran's painful motion into account, the criteria for a compensable rating under DC 5260 (limitation of flexion to 60 degrees) have not been met and do not support increased ratings under DC 5260 for the knee disabilities.  

The Board finds that the currently assigned disability ratings for flexion account for the Veteran's painful motion and any additional limitation of motion during flare-ups under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  


ORDER

Entitlement to a rating of 30 percent for the Veteran's service-connected right knee subluxation is granted for the entire appeal period.  

Entitlement to a rating of 30 percent for the Veteran's service-connected left knee subluxation is granted for the entire appeal period.  

Entitlement to a rating in excess of 10 percent for limitation of motion in the right knee is denied.  

Entitlement to a rating in excess of 10 percent for limitation of motion in the left knee is denied.  




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


